Citation Nr: 0926498	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for an 
acromioclavicular joint separation of the left shoulder, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for right shoulder 
bursitis and degenerative joint disease, to include as 
secondary to the Veteran's service connected left shoulder 
disability.

3.  Entitlement to service connection for a chronic right 
trapezial strain, with related cervical strain superimposed 
on degenerative joint disease, to include as secondary to the 
Veteran's service connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the Veteran's claims of 
entitlement to service connection for right shoulder 
disabilities, and which continued the Veteran's evaluation 
for his service connected left shoulder disability at a 20 
percent evaluation.  A hearing before the undersigned 
Veterans Law Judge at the RO in Portland, Oregon was held in 
March 2009.

The Board also points out that it finds that the Veteran may, 
in his June 2002 substantive appeal to the Board, intended to 
file a claim for total rating based on individual 
unemployability.  Further, the Veteran appears, in his recent 
hearing testimony, to have intended to file a claim for 
disabilities incurred as a result of surgery in a VA 
hospital.  As such, these issues are referred to the RO for 
clarification and further action.


FINDINGS OF FACT

1.  The Veteran's acromioclavicular joint separation of the 
left shoulder is currently manifested by pain and slight 
limitation of motion.

2.  The preponderance of the evidence of record indicates 
that the Veteran's right shoulder bursitis and degenerative 
joint disease are not related to service, and are not 
secondary to his service connected left shoulder disability.

3.  The preponderance of the evidence of record indicates 
that the Veteran's chronic right trapezial strain, with 
related cervical strain superimposed on degenerative joint 
disease, is not related to service, and is not secondary to 
his service connected left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent, 
for the Veteran's service connected acromioclavicular joint 
separation of the left shoulder, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5200, 5201, 5202, 5203 (2008).

2.  The Veteran's right shoulder bursitis and degenerative 
joint disease were not incurred in service, and are not 
secondary to his service connected left shoulder disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

3.  The Veteran's chronic right trapezial strain, with 
related cervical strain superimposed on degenerative joint 
disease was not incurred in service, and is not secondary to 
his service connected left shoulder disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in June 2004, October 2004, March 2006, and 
July 2008.  These letters collectively informed the Veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and of what evidence the 
appellant should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In March 2006, the Veteran was specifically provided notice 
of the disability rating and effective date regulations, in 
accord with Dingess/Hartman.  No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record; and the claim was readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

It is also noted that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the clamant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
complaint's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

While there is no letter of record indicating that the 
veteran was provided with at least general notice of the 
rating criteria by which his left shoulder disability is 
rated, he was provided that information in the May 2006 
statement of the case, and in the March 2006 was told that he 
needed to demonstrate that, among other things, how his 
disability impacted his employment.  The claim was also 
readjudicated in February 2007.  See Prickett v. Nicholson, 
20 Vet. App. 370.  Therefore, he has not been prejudiced by 
the lack of notice prior to the initial adjudication of this 
claim.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records, providing the Veteran with a hearing before 
the Board, and providing the Veteran with a VA examination.  
Consequently, the duty to notify and assist has been 
satisfied in this appeal.


Entitlement to an increased evaluation for acromioclavicular 
joint separation of the left shoulder, currently evaluated as 
20 percent disabling.

The Veteran and his representative contend that an increased 
rating is warranted for the Veteran's service connected left 
shoulder disability.  Specifically, as the veteran testified 
to in his March 2009 hearing before the Board, he feels his 
left shoulder disability is more severe than the disability 
contemplated by a 20 percent evaluation.  The relevant 
evidence of record includes the reports of several VA 
examinations.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).  The Court has 
also held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2008).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Veteran's right shoulder disability is currently rated as 
20 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 
5203, for impairment of the scapula.  The Board points out 
that this code, and all codes dealing with the shoulder and 
arm, have separate criteria based on whether the Veteran is 
right or left handed.  However, as the Veteran has been noted 
in at least some of the recent medical records to be 
ambidextrous, the Board will consider the Veteran's left 
shoulder to be the major shoulder.  38 C.F.R. § 4.69.  Under 
Diagnostic Code 5203, a 20 percent evaluation, the evaluation 
the Veteran is currently in receipt of, is the highest 
available, and contemplates dislocation of the major or minor 
clavicle or scapula.

As to other codes the Veteran could be rated under, as there 
is no evidence of anklyosis, the Board does not find a rating 
under Diagnostic Code 5200 to be appropriate.  Under 
Diagnostic Code 5201, where the limitation of motion of the 
major arm is at shoulder level, a 20 percent rating is 
warranted.  When limitation of motion of the major arm is 
midway between side and shoulder level, the disability rating 
is 30 percent.  Where the limitation of motion of the major 
arm is to 25 degrees from the side, the disability rating is 
40 percent. 

Diagnostic Code 5202 applies where there is loss of head of 
the humerus (flail shoulder), nonunion, fibrous union, 
recurrent dislocation, or malunion.  Impairment of the 
humerus, with recurrent dislocation of the major or minor 
shoulder at the scapulohumeral joint, is assigned a 20 
percent evaluation with infrequent episodes of dislocation 
and guarding of movement only at shoulder level.  A 30 
percent evaluation is assigned with frequent episodes and 
guarding of all arm movements, if the major arm is affected.  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2008).

Thus, in order to warrant an evaluation in excess of 20 
percent, the Veteran would have to be found to have 
limitation of motion of the major arm at midway between side 
and shoulder level, or recurrent dislocation of the humerus, 
with frequent episodes and guarding of all arm movements.  
The evidence however does not reflect that these criteria 
have been met.

Reviewing the relevant evidence of record, the Veteran 
received a VA examination in November 2004.  At that time, 
the Veteran reported significant pain in his shoulder, and 
increased pain and discomfort at night time.  He reported 
that when his pain was at its best, it was a 5 out of 10, and 
at worst, a 10 out of 10.  Examination of the shoulder showed 
a small well healed and nontender scar from the Veteran's 
remote shoulder surgery.  Range of motion of the shoulder was 
180 degrees of abduction with pain, 160 degrees of elevation 
with the most pain, 30 degrees of extension with pain, and 90 
degrees of internal and external rotation with pain over the 
left acromioclavicular joint, which was tender to palpation.  
Strength of the upper extremities was 5/5 with pain in the 
left acromioclavicular joint.  The Veteran was diagnosed with 
status post left acromioclavicular joint separation with 
degenerative joint disease.

The Veteran received a further VA examination in August 2005.  
At that time the Veteran reported problems with instability, 
stiffness, loss of range of motion, and increased pain with 
repetitive movement.  On examination, the Veteran's left 
acromioclavicular joint was tender.  There was pain on 
movement, and increased pain on repetitive movement of the 
shoulders, without additional motion loss.  He had an active 
and passive range of motion on the left of 0 to 90 degrees of 
forward flexion and abduction, and 45 degrees of internal and 
external rotation.  The clavicles were not formed on either 
shoulder.  The Veteran was diagnosed with a history of 
acromioclavicular separation of the left shoulder with early 
glenoid degenerative disease, and a history of Putti-Platt 
repair for instability.  The physician indicated that, during 
flare ups of pain involving the left shoulder, the Veteran 
might lose an additional 10 degrees in forward flexion and 
abduction without additional weakness or incoordination.

Thus, as to a higher rating for limitation of motion, the 
worst limitation of motion the Veteran has had during this 
appeal period is of 0 to 90 degrees of forward flexion.  Even 
considering an additional loss of 10 degrees of forward 
flexion upon repetitive use, as per DeLuca, the Board does 
not find this level of limitation of motion to be midway 
between the side and the shoulder level, such that a higher 
rating would be warranted.  Further, the evidence of record 
does not show recurrent dislocation of the scapulohumeral 
joint, let alone frequent episodes of dislocation with 
guarding of all movements, such that a higher rating would be 
warranted under Diagnostic Code 5202.

As such, the Board finds that the criteria for an increased 
evaluation for the Veteran's service connected left shoulder 
disability have not been met.  As such, the Board finds that 
the preponderance of the evidence of record is against this 
claim. As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


Entitlement to service connection for right shoulder bursitis 
and degenerative joint disease as well as right trapezial 
strain, with related cervical strain superimposed on 
degenerative joint disease, to include as secondary to the 
Veteran's service connected degenerative joint disease of the 
left knee.

The Veteran and his representative contend that service 
connection is warranted for several right shoulder 
disabilities.  Specifically, the Veteran argues that his 
service connected left shoulder disability has caused him to 
overuse his right shoulder, which has caused additional wear 
and tear on that shoulder.  The Veteran therefore requests 
secondary service connection for his right shoulder 
disabilities, as secondary to his left shoulder disability.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection will also be presumed for certain chronic 
diseases, to include arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any right 
shoulder disability, as either directly related to service or 
secondary to his service connected left shoulder disability.  
Initially, the Board points out that there is no evidence of 
record showing that the Veteran was ever seen for complaints 
of, or treatment for, any right shoulder disability in 
service.  However, as noted above, the Veteran does not 
contend that his right shoulder disabilities are directly 
related to service; rather, he contends they are secondary to 
his service connected left shoulder disability.

While the Board does not doubt the sincerity of the Veteran 
and his hearing testimony before the Board in March 2009, in 
which he indicates that it is his belief that his right 
shoulder disabilities are related to his service connected 
left shoulder disability, there is simply no medical evidence 
of record indicating that the Veteran's right shoulder 
disabilities are in any way linked to his service connected 
left shoulder disability.

Specifically, the Board notes the report of an April 2004 VA 
examination.  While the Veteran's right shoulder was not 
examined at that time, the Veteran did report right shoulder 
pain of one year's duration.  The Veteran denied any right 
shoulder trauma.  The Veteran specifically reported a history 
of left shoulder pain, but indicated that he did not think 
there was an association between his right shoulder 
disabilities and his left shoulder.

VA examination report of August 2005 noted that the Veteran 
reported developing right shoulder pain in the trapezial area 
extending into the base of his neck, which he attributed to 
overuse due to his left arm disability.  He reported a 
constant pain in the right shoulder and neck area without 
flare ups.  Upon examination, the Veteran was found to have 
tenderness of the right shoulder, as well as pain on 
movements.  The right shoulder had 0 to 95 degrees of forward 
flexion and 70 degrees of internal and external rotation.  
Clavicles were not formed on either shoulder.  Examination of 
the neck showed some cervical tenderness at the base and 
trapezial tenderness bilaterally.  He had no significant pain 
on repetitive movement of the cervical spine.  The Veteran 
was diagnosed with bursitis of the right shoulder, 
degenerative joint disease, and a chronic right trapezial 
strain resulting in cervical pain superimposed on 
degenerative joint disease.  The examiner indicated that he 
had reviewed the Veteran's claims file, military records, and 
previous VA examination.  He indicated that he could not 
scientifically show a relationship between the Veteran's 
right shoulder and right neck condition, and the Veteran's 
service connected left shoulder condition.  He indicated 
therefore, that it was less likely as not that the Veteran's 
right shoulder and neck conditions were related to his 
service connected left shoulder.

Thus, considering the above noted evidence, and all evidence 
of record, including that no medical evidence has been 
presented linking the Veteran's right shoulder disabilities 
to service or to his service connected left shoulder 
disability, and that there is no evidence of record 
indicating that the Veteran had any right shoulder disability 
until approximately 2003, 29 years after his separation from 
service, the Board finds that the preponderance of the 
evidence of record indicates that the Veteran's current right 
shoulder disabilities are not related to service, to include 
as secondary to the Veteran's service connected left shoulder 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to an increased evaluation for an 
acromioclavicular joint separation of the left shoulder, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to service connection for right shoulder bursitis 
and degenerative joint disease, to include as secondary to 
the Veteran's service connected left shoulder disability, is 
denied.

Entitlement to service connection for a chronic right 
trapezial strain, with related cervical strain superimposed 
on degenerative joint disease, to include as secondary to the 
Veteran's service connected left shoulder disability, is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


